         

Exhibit 10.55
AMENDMENT TO EMPLOYMENT AGREEMENT
THIS AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is made effective as of
the 16th day of February, 2011, by and between CENTRA BANK, INC., a West
Virginia corporation (“Employer”) and DOUGLAS J. LEECH, JR. (“Employee”), joined
by CENTRA FINANCIAL HOLDINGS, INC., a West Virginia corporation (“Centra
Financial”).
RECITALS:
The parties wish to amend the Employment Agreement by and between Employee and
Employer and joined by Centra Financial, dated as of January 17, 2008, as
amended on March 17, 2008, January 13, 2009, and September 23, 2010 (the
“Employment Agreement”) to give Employer the sole discretion at any time
hereafter to make accelerated distributions of deferred compensation thereunder
as permitted by Section 409A the Internal Revenue Code of 1986, as amended, and
the applicable Treasury Regulations thereunder.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree that the Employment
Agreement is hereby amended by adding a new Subsection 9(j) which shall read as
follows:
(j) Employer may, in its sole discretion, make any accelerated distribution
permissible under Treas. Reg. section 1.409A-3(j)(4) to Employee of deferred
amounts, provided that such distribution(s) meets the requirements of Treas.
Reg. section 1.409A-3(j)(4).
[signatures are on the next page]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first written above.

                  CENTRA BANK, INC.    
 
           
 
  By   Its Compensation Committee    
 
           
 
  By:        
 
     
 
   
 
  By:        
 
     
 
   
 
  By:        
 
     
 
   
 
  By:        
 
     
 
   

                  CENTRA FINANCIAL HOLDINGS, INC.    
 
           
 
  By:        
 
     
 
   
 
                EMPLOYEE    
 
                          Douglas J. Leech, Jr.    

 

 